                                                                                         Case 8:21-cv-00706 Document 1 Filed 04/16/21 Page 1 of 7 Page ID #:1



                                                                                     1   ATKINSON, ANDELSON, LOYA, RUUD & ROMO
                                                                                         A Professional Law Corporation
                                                                                     2   Nate J. Kowalski          State Bar No. 181136
                                                                                            NKowalski@aalrr.com
                                                                                     3   Abraham Escareno          State Bar No. 286720
                                                                                            AEscareno@aalrr.com
                                                                                     4   12800 Center Court Drive South, Suite 300
                                                                                         Cerritos, California 90703-9364
                                                                                     5   Telephone: (562) 653-3200
                                                                                         Fax: (562) 653-3333
                                                                                     6

                                                                                     7 Attorneys for Defendant KROGER CO., an Ohio
                                                                                       corporation, erroneously sued as THE KROGER
                                                                                     8 COMPANY

                                                                                     9
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                                              UNITED STATES DISTRICT COURT
                                                                                    10
                                                                                                             CENTRAL DISTRICT OF CALIFORNIA
                                                                                    11
                                        12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                                    12
                                            CERRI TOS , C ALIFOR NIA 90703 -9364
                                              A PROFESSIONAL CORPORATION




                                                                                         ELIAS MUNIZ, as an Individual,           Case No.
                                                TE LEPHO NE: (5 62 ) 653 -32 00




                                                                                    13
                                                    FAX: (562) 653-3333
                                                      ATTORNEYS AT LAW




                                                                                                           Plaintiff,             Removed from Orange County Superior
                                                                                    14                                            Court, Case No. 30-2021-01186338-
                                                                                         v.                                       CU-OE-NJC
                                                                                    15
                                                                                       THE KROGER COMPANY, an Ohio                DEFENDANT KROGER CO.’S
                                                                                    16 corporation; and DOES 1 through 10,        NOTICE REMOVAL OF CIVIL
                                                                                       inclusive,                                 ACTION TO FEDERAL COURT
                                                                                    17                                            UNDER 28 U.S.C. § 1441
                                                                                                           Defendant.
                                                                                    18                                            Complete Set of Papers Filed:
                                                                                                                                  1. Notice of Removal;
                                                                                    19                                            2. Declaration of Dorothy D. Roberts in
                                                                                                                                  Support of Notice of Removal;
                                                                                    20                                            3. Corporate Disclosure Statement;
                                                                                                                                  4. Notice of Pendency of Other Actions
                                                                                    21                                            or Proceedings;
                                                                                                                                  5. Certification and Notice of Interested
                                                                                    22                                            Parties;
                                                                                                                                  6. Civil Cover Sheet; and
                                                                                    23                                            7. Certificate of Service of Removal
                                                                                                                                  Papers to Federal Court
                                                                                    24
                                                                                                                                  Complaint Filed: February 26, 2021
                                                                                    25                                            Removal Date:    April __, 2021
                                                                                    26
                                                                                    27         TO THE CLERK OF THE ABOVE-ENTITLED COURT, PLAINTIFF,
                                                                                    28   AND PLAINTIFF'S COUNSEL OF RECORD:
                                        010574.00026
                                        32299607.1                                             DEFENDANT KROGER CO.’S NOTICE OF REMOVAL OF CIVIL ACTION TO
                                                                                                           FEDERAL COURT UNDER 28 U.S.C. § 1441
                                                                                         Case 8:21-cv-00706 Document 1 Filed 04/16/21 Page 2 of 7 Page ID #:2



                                                                                     1         Pursuant to 28 U.S.C. §§ 1441(b), 1332, and 1446, and all other applicable
                                                                                     2   bases for removal, Defendant Kroger Co. (“Defendant” or “Kroger Co.”) hereby
                                                                                     3   removes this action from the Superior Court of the State of California for the County
                                                                                     4   of Orange to the United States District Court, Central District of California. This is
                                                                                     5   a civil action between citizens of different states and the amount in controversy
                                                                                     6   exceeds $75,000.00, exclusive of interests and costs. Accordingly, this Court has
                                                                                     7   original jurisdiction under 28 U.S.C. §§ 1332 and 1441. The grounds for removal
                                                                                     8   are as follows:
                                                                                     9                             I. STATEMENT OF THE CASE
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                    10         1.     On February 26, 2021, Plaintiff Elias Muniz (“Plaintiff”), a current
                                                                                    11   Kroger Co. employee, filed a Complaint for Damages (“Complaint”) in the Superior
                                        12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                                    12   Court of the State of California, County of Orange captioned Elias Muniz v. The
                                            CERRI TOS , C ALIFOR NIA 90703 -9364
                                              A PROFESSIONAL CORPORATION



                                                TE LEPHO NE: (5 62 ) 653 -32 00




                                                                                    13   Kroger Company, Case No. 30-2021-01186338-CU-OE-NJC. A true and correct
                                                    FAX: (562) 653-3333
                                                      ATTORNEYS AT LAW




                                                                                    14   copy of the Summons and Complaint are attached hereto as Exhibit A.
                                                                                    15         2.     Plaintiff’s Complaint alleged four causes of action as follows:
                                                                                    16                (1)   Disability Discrimination in violation of the Fair Employment
                                                                                    17                      and Housing Act (“FEHA”);
                                                                                    18                (2)   Failure to Engage in the Interactive Process in violation of the
                                                                                    19                      FEHA;
                                                                                    20                (3)   Failure to Accommodation in violation of the FEHA;
                                                                                    21                (4)   Retaliation in violation of the FEHA.
                                                                                    22   Plaintiff’s Complaint prays for damages according to proof including damages for
                                                                                    23   mental and emotional distress, punitive damages, costs of suit, and such other relief
                                                                                    24   as the Court deems just and proper.
                                                                                    25         3.     On March 17, 2021, Plaintiff served the Summons and Complaint on
                                                                                    26   Kroger Co.’s Agent for Service of Process. A true and correct copy of Plaintiff’s
                                                                                    27   electronic Proof of Service of the Summons and Complaint is attached hereto as
                                                                                    28   Exhibit B.
                                        010574.00026
                                                                                                                          -2-
                                        32299607.1                                             DEFENDANT KROGER CO.’S NOTICE OF REMOVAL OF CIVIL ACTION TO
                                                                                                           FEDERAL COURT UNDER 28 U.S.C. § 1441
                                                                                         Case 8:21-cv-00706 Document 1 Filed 04/16/21 Page 3 of 7 Page ID #:3



                                                                                     1         4.     On April 14, 2021, Kroger Co. timely served and filed its Answer to
                                                                                     2   Plaintiff’s Complaint in Orange County Superior Court. A true and correct copy of
                                                                                     3   Kroger Co.’s Answer, filed in the Superior Court on April 14, 2021, is attached
                                                                                     4   hereto as Exhibit C.
                                                                                     5         5.     Pursuant to 28 U.S.C. § l446(a), in addition to the Summons,
                                                                                     6   Complaint and proof of service thereof, all other process, pleadings and orders
                                                                                     7   served or filed in this Action include Civil Case Cover Sheet, a true and correct copy
                                                                                     8   of which is attached hereto as Exhibit D, and a Notice of Case Management
                                                                                     9   Conference Scheduled for September 17, 2021, a true and correct copy of which is
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                    10   attached hereto as Exhibit E.
                                                                                    11                          II. NOTICE OF REMOVAL IS TIMELY
                                        12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                                    12         6.     A notice of removal may be filed within thirty (30) days after service of
                                            CERRI TOS , C ALIFOR NIA 90703 -9364
                                              A PROFESSIONAL CORPORATION



                                                TE LEPHO NE: (5 62 ) 653 -32 00




                                                                                    13   the Complaint. 28 U.S.C. § l446(b).
                                                    FAX: (562) 653-3333
                                                      ATTORNEYS AT LAW




                                                                                    14         7.     On March 17, 2021, Plaintiff served Kroger Co. with the Summons and
                                                                                    15   Complaint through its registered agent for service of process.        (See Exhibit B,
                                                                                    16   Plaintiff’s Proof of Service of Summons and Complaint.) This Notice of Removal is
                                                                                    17   filed with this Court within 30 days after service of the Complaint under Federal
                                                                                    18   Rule of Civil Procedure, Rule 6. This Notice of Removal is therefore timely under
                                                                                    19   28 U.S.C. § 1446(b).
                                                                                    20                             III. GROUNDS FOR REMOVAL
                                                                                    21         8.     “[A]ny civil action brought in a State court of which the district courts
                                                                                    22   of the United States have original jurisdiction, may be removed by the defendant or
                                                                                    23   the defendants, to the district court of the United States for the district and division
                                                                                    24   embracing the place where such action is pending.” (28 U.S.C. § 1441(a).) Unless
                                                                                    25   the civil action is founded on a claim arising under the Constitution, treaties or laws
                                                                                    26   of the United States, the action shall be removable only if none of the parties in
                                                                                    27   interest properly joined and served as defendants are citizens of the State in which
                                                                                    28   such action is brought. (28 U.S.C. § 1441(b)(2).)
                                        010574.00026
                                                                                                                          -3-
                                        32299607.1                                             DEFENDANT KROGER CO.’S NOTICE OF REMOVAL OF CIVIL ACTION TO
                                                                                                           FEDERAL COURT UNDER 28 U.S.C. § 1441
                                                                                         Case 8:21-cv-00706 Document 1 Filed 04/16/21 Page 4 of 7 Page ID #:4



                                                                                     1         9.     This is a civil action of which the Court has original jurisdiction
                                                                                     2   pursuant to 28 U.S.C. §§ 1332(a)(1) and 1441 because this action is between
                                                                                     3   citizens of different states and the amount in controversy exceeds the sum or value
                                                                                     4   of $75,000, exclusive of interest and costs. A notice of removal must simply
                                                                                     5   contain a “short and plain statement of the grounds for removal.” (28 U.S.C.
                                                                                     6   § 1446(a); Dart Cherokee Basin Operating Co., LLC v. Owens (2014) 574 U.S. 81.)
                                                                                     7         A.     Diversity of Citizenship Exists
                                                                                     8         10.    Plaintiff is, and was at the time of filing of this action, and at the time
                                                                                     9   of this Notice of Removal, a citizen of the State of California, County of Los
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                    10   Angeles, and worked at Defendant’s store located at 850 S. Cypress Street, La
                                                                                    11   Habra, California in Orange County. (Exhibit A, Complaint, ¶¶ 5-6.)
                                        12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                                    12         11.    Residency constitutes a prima facie showing of domicile for purposes
                                            CERRI TOS , C ALIFOR NIA 90703 -9364
                                              A PROFESSIONAL CORPORATION



                                                TE LEPHO NE: (5 62 ) 653 -32 00




                                                                                    13   of establishing citizenship for diversity jurisdiction. (State Farm Mut. Auto 1ns. Co.
                                                    FAX: (562) 653-3333
                                                      ATTORNEYS AT LAW




                                                                                    14   v. Dyer (10th Cir. 1994) 19 F.3d 514, 520). “An individua1 is a citizen of the state
                                                                                    15   in which he is domiciled . . . .” (Boon v. Allstate Ins. Co. (C.D. Cal. 2002) 229
                                                                                    16   F.Supp. 2d 1016, 1019 (citing Kanter v. Warner-Lambert Co. (9th Cir. 2001) 265
                                                                                    17   F.3d 853, 857).) For purposes of diversity of citizenship jurisdiction, citizenship is
                                                                                    18   determined by the individual’s domicile at the time that the lawsuit is filed.
                                                                                    19   (Armstrong v. Church of Scientology Int’l (9th Cir. 2000) 243 F.3d 546, 546 (citing
                                                                                    20   Lew v. Moss (9th Cir. 1986) 797 F.2d 747, 750).) Thus, Plaintiff is a citizen of
                                                                                    21   California because Plaintiff resides in Los Angeles County, California.
                                                                                    22         12.    For purposes of diversity, a corporation is a citizen of both the State in
                                                                                    23   which it is incorporated and the State that constitutes the corporation’s “principal
                                                                                    24   place of business.” (28 U.S.C. § 1332(c)(1).) The “phrase ‘principal place of
                                                                                    25   business’ in 28 U.S.C. §1332(c)(l) refers to the place where the corporation's high
                                                                                    26   level officers direct, control and coordinate the corporation's activities.” (Hertz
                                                                                    27   Corp. v. Friend (2010) 130 S.Ct. 1181, 1192.) The principal place of business is
                                                                                    28   where the corporation “maintains its headquarters – provided that the headquarters
                                        010574.00026
                                                                                                                          -4-
                                        32299607.1                                             DEFENDANT KROGER CO.’S NOTICE OF REMOVAL OF CIVIL ACTION TO
                                                                                                           FEDERAL COURT UNDER 28 U.S.C. § 1441
                                                                                         Case 8:21-cv-00706 Document 1 Filed 04/16/21 Page 5 of 7 Page ID #:5



                                                                                     1   is the actual center of direction, control and coordination.” (Id.)
                                                                                     2           13.   Kroger Co. is, and was at the time of the filing of this action, a
                                                                                     3   corporation incorporated under the laws of the State of Ohio.          (Declaration of
                                                                                     4   Dorothy Roberts (“Roberts Decl., ¶ 3.) Moreover, at all relevant times, including at
                                                                                     5   the time the Complaint was filed and served, and at the time of this Notice of
                                                                                     6   Removal, Kroger Co.’s principal place of business was and is in Cincinnati, Ohio
                                                                                     7   because Kroger Co. performs the vast majority of its executive and administrative
                                                                                     8   functions at its corporate headquarters in that location. (Roberts Decl., ¶ 4.)
                                                                                     9           14.   The citizenship of fictitiously named “Doe” defendants is to be
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                    10   disregarded for purposes of removal. (28 U.S.C. 1441(a); Fristoe v. Reynolds
                                                                                    11   Metals Co. (9th Cir. 1980) 615 F.2d 1209, 1213 (unnamed defendants sued as
                                        12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                                    12   “Does” are not required to join in a removal petition).) Thus, the inclusion of “Doe”
                                            CERRI TOS , C ALIFOR NIA 90703 -9364
                                              A PROFESSIONAL CORPORATION



                                                TE LEPHO NE: (5 62 ) 653 -32 00




                                                                                    13   defendants in the Complaint has no effect on Kroger Co.’s ability to remove.
                                                    FAX: (562) 653-3333
                                                      ATTORNEYS AT LAW




                                                                                    14           B.    The Amount in Controversy Exceeds $75,000
                                                                                    15           15.   Removal is proper if, from the allegations of the Complaint and the
                                                                                    16   Notice of Removal, it is more likely than not that the amount in controversy exceeds
                                                                                    17   $75,000. (Sanchez v. Monumental Life Ins. Co. (9th Cir. 1996) 102 F.3d 398, 403-
                                                                                    18   404.)
                                                                                    19           16.   Plaintiff does not specifically quantify his damages in the Complaint.
                                                                                    20   However, while Kroger Co. denies any liability, based on Plaintiff's allegations, the
                                                                                    21   amount in controversy, including Plaintiff’s prayer for punitive damages, more
                                                                                    22   likely than not exceeds $75,000, excluding interest and costs.          Plaintiff seeks
                                                                                    23   damages according to proof, including damages for mental and emotional distress
                                                                                    24   for which he continues to seek medical care, punitive damages, attorneys’ fees, and
                                                                                    25   costs of suit. (Exhibit A, ¶¶ 38, 39, 60, 61, 79, 80, 98, 101, Prayer ¶¶ 1-8.) In
                                                                                    26   determining whether the jurisdictional minimum is met, the Court considers all
                                                                                    27   recoverable damages, including emotional distress damages, punitive damages,
                                                                                    28   statutory penalties, and attorneys’ fees. (Hunt v. Washington Apple Advert. Comm'n
                                        010574.00026
                                                                                                                            -5-
                                        32299607.1                                               DEFENDANT KROGER CO.’S NOTICE OF REMOVAL OF CIVIL ACTION TO
                                                                                                             FEDERAL COURT UNDER 28 U.S.C. § 1441
                                                                                         Case 8:21-cv-00706 Document 1 Filed 04/16/21 Page 6 of 7 Page ID #:6



                                                                                     1   (1977) 432 U.S. 333,347-48; Gibson v. Chrysler Corp. (9th Cir. 2001) 261 F.3d
                                                                                     2   927, 945; Galt G/S v. JSS Scandinavia (9th Cir. 1998) 142 F.3d 1150, 1155-56;
                                                                                     3   Korn v. Polo Ralph Lauren Corp. (E.D. Cal. 2008) 536 F.Supp. 2d 1199, 1205 (“In
                                                                                     4   measuring the amount in controversy, a court must assume that the allegations of the
                                                                                     5   complaint are true and that a jury will return a verdict for the plaintiff on all claims
                                                                                     6   made in the complaint. The ultimate inquiry is what amount is put ‘in controversy’
                                                                                     7   by the plaintiff's complaint, not what a defendant will actually owe.”).) Although
                                                                                     8   Kroger Co. denies Plaintiff’s allegations and denies that he is entitled to damages or
                                                                                     9   any other relief, based on Plaintiff’s allegations and prayer for relief, the amount in
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                    10   controversy associated with the claims alleged, if proven, exceed the $75,000
                                                                                    11   threshold set forth under 28 U.S.C. 1332(a).
                                        12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                                    12                                       IV.   VENUE
                                            CERRI TOS, C ALIFOR NIA 90703 -9364
                                              A PROFESSIONAL CORPORATION



                                                TE LEPHO NE: (5 62 ) 653 -32 00




                                                                                    13         17.    Plaintiff filed his Complaint in Orange County Superior Court. Venue
                                                    FAX: (562) 653-3333
                                                      ATTORNEYS AT LAW




                                                                                    14   is proper in this district, pursuant to 28 U.S.C. §1441(a) because the District Court
                                                                                    15   for the Central District of California is the judicial district embracing the place
                                                                                    16   where the state court case is pending.
                                                                                    17         18.    Kroger Co. will promptly serve Plaintiff with written notice of removal
                                                                                    18   and will promptly file a copy of this Notice of Removal with the clerk of the
                                                                                    19   Superior Court of the State of California, County of Orange, as required under 28
                                                                                    20   U.S.C. § 1446(d).
                                                                                    21          V.     NOTICE OF REMOVAL IS PROCEDURALLY PROPER
                                                                                    22         19.    This is a civil action over which this Court has original jurisdiction
                                                                                    23   pursuant to 28 U.S.C. § 1332(a), and is one that may be removed to this Court
                                                                                    24   pursuant to 28 U.S.C. §§ 1441 and 1446 because Plaintiff and Kroger Co. are
                                                                                    25   citizens of different states and the amount in controversy exceeds $75,000.
                                                                                    26         20.    In accordance with the requirements of 28 U.S.C. § 1446(a), all
                                                                                    27   process, pleadings, and orders, served on or filed by Kroger Co. in this Action are
                                                                                    28   attached. (See Exhibits A, B, C, and D.) To Kroger Co.’s knowledge, no other
                                        010574.00026
                                                                                                                          -6-
                                        32299607.1                                             DEFENDANT KROGER CO.’S NOTICE OF REMOVAL OF CIVIL ACTION TO
                                                                                                           FEDERAL COURT UNDER 28 U.S.C. § 1441
                                                                                         Case 8:21-cv-00706 Document 1 Filed 04/16/21 Page 7 of 7 Page ID #:7



                                                                                     1   documents have been filed or served upon it.
                                                                                     2         21.    Pursuant to 28 U.S.C. § 1446(d), written notice of removal and copy of
                                                                                     3   this Notice of Removal will be filed with the Clerk of the Superior Court of the State
                                                                                     4   of California, County of Orange, and served on Plaintiff’s counsel of record.
                                                                                     5         22.    No previous application has been made for the relief requested herein.
                                                                                     6         23.    In the event any question arises as to the propriety of the removal of
                                                                                     7   this Action, Kroger Co. requests that the Court issue an Order to Show Cause so that
                                                                                     8   it may have an opportunity to present briefing in support of its position that this case
                                                                                     9   is removable.
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                    10         NOW THEREFORE, Kroger Co. respectfully requests that this action be
                                                                                    11   removed from the Superior Court of the State of California, County of Orange, to
                                        12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                                    12   the United States District Court for the Central District of California, and that all
                                            CERRI TOS , C ALIFOR NIA 90703 -9364
                                              A PROFESSIONAL CORPORATION



                                                TE LEPHO NE: (5 62 ) 653 -32 00




                                                                                    13   proceedings hereinafter in this matter take place in the United States District Court
                                                    FAX: (562) 653-3333
                                                      ATTORNEYS AT LAW




                                                                                    14   for the Central District of California.
                                                                                    15

                                                                                    16   DATED: April 16, 2021                     ATKINSON, ANDELSON, LOYA, RUUD &
                                                                                                                                   ROMO
                                                                                    17

                                                                                    18                                             By:    /s/Abraham Escareno
                                                                                                                                         Nate J. Kowalski
                                                                                    19                                                   Abraham Escareno
                                                                                                                                         Attorneys for Defendant KROGER CO.,
                                                                                    20                                                   an Ohio corporation, erroneously sued as
                                                                                                                                         THE KROGER COMPANY
                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26
                                                                                    27

                                                                                    28
                                        010574.00026
                                                                                                                          -7-
                                        32299607.1                                             DEFENDANT KROGER CO.’S NOTICE OF REMOVAL OF CIVIL ACTION TO
                                                                                                           FEDERAL COURT UNDER 28 U.S.C. § 1441
